Citation Nr: 1116391	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-45 567	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the appellant to an increased apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1972.  The appellant is the Veteran's spouse.  The Veteran is represented by the American Legion.  The appellant is unrepresented in this matter.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

On October 12, 2010, prior to a hearing in the appeal, the Board received notification from the appellant that she and the Veteran had reconciled and that there was no need for a hearing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The record reveals that the Veteran had left his spouse and moved to Texas.  The appellant was awarded an apportionment of the Veteran's disability compensation.  The appellant had requested a Board hearing.  Four months prior to the hearing, the appellant notified the Board that she and the Veteran had reconciled.  She stated, "We will not need to go ahead with the hearing on this case."  

The Board construes the appellant's statement as a withdrawal of the appeal.  Although she specifically stated that she was withdrawing the hearing in the appeal, she indicated that she and the Veteran had reconciled.  An increased apportionment would be precluded based on the fact that the Veteran is residing with the appellant.  See 38 C.F.R. § 3.450(a)(ii) and 38 C.F.R. § 3.452(a).  The only logical interpretation of the appellant's statement is that she was requesting withdrawal of the appeal.  

Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


